Conviction of transporting intoxicating liquor, punishment one year in the penitentiary.
We find no brief on file for the appellant. The record contains but one bill of exceptions, which complains of the fact that the jar of liquor introduced in evidence was handed to the jury who passed the same from one to the other and smelled its contents. Such conduct is condemned in Reed v. State, 100 Tex.Crim. Rep., in which case, however, we held that such improper circumstance would not call for a reversal, there being no showing of the fact that the jury received or appropriated any improper testimony as a result. In the instant case a number of witnesses testified to the fact that the contents of the jar in question was whiskey. No one controverted that fact. Appellant appears to have offered no testimony.
Finding no error in the record, the judgment is affirmed.
Affirmed. *Page 307